                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                          IN THE UNITED STATES DISTRICT COURT
                                           7
                                                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   AROR-ARK O’DIAH,
For the Northern District of California




                                          11             Plaintiff,                                         No. C 19-01854 WHA
    United States District Court




                                          12    v.
                                          13   JUDGE WILLIAM DUANE BENTON, JUDGE KENT A.
                                               JORDAN, JUDGE RONALD LEE GILMAN, JUDGE
                                          14   TREVOR NEIL MCFADDEN, SEARS ROEBUCK AND                      JUDGMENT
                                               COMPANY, LIBERTY MUTUAL INSURANCE, NASSAU
                                          15   COUNTY, PORT AUTHORITY POLICE OFFICER
                                               THOMAS EDDINGS, PORT AUTHORITY OF NEW
                                          16   YORK AND NEW JERSEY, COMMISSIONER KENNETH
                                               LIPPER AND SUPERINTENDENT/DIRECTOR
                                          17   MICHAEL A. FEDORKO, ACTING COMMISSIONER
                                               ANTHONY J. ANNUCCI, AND NEW YORK STATE,
                                          18   DISTRICT ATTORNEY RICHARD BROWN AND NEW
                                               YORK CITY, JUDGE ARTHUR COOPERMAN, JUDGE
                                          19   RANDALL ENG, JUDGE SANDRA J. FEUERSTEIN,
                                               JUDGE DENIS JACOBS, COURT CLERK CATHERINE
                                          20   O’HAGAN WOLF, ACTING DIRECTOR AND
                                               CONSUMER FINANCIAL PROTECTION BUREAU,
                                          21   UNITED STATES DEPARTMENT OF STATE, CEO
                                               MEGAN J. BRENNAN AND INSPECTOR GENERAL
                                          22   FOR THE UNITED STATES POSTAL SERVICE AND
                                               THE UNITED STATES POSTAL SERVICE, INTERNAL
                                          23   REVENUE SERVICE COMMISSIONER JOHN
                                               KOSKINEN AND INTERNAL REVENUE SERVICE,
                                          24   UNITED STATES DEPARTMENT OF HEALTH AND
                                               HUMAN SERVICES, UNITED STATES DEPARTMENT
                                          25   OF EDUCATION, NEW YORK CITY HEALTH AND
                                               HOSPITALS CORPORATION, KINGS COUNTY
                                          26   HOSPITAL CENTER, QUEENS HOSPITAL CENTER,
                                               ELMHURST HOSPITAL CENTER, EXECUTIVE
                                          27   DIRECTOR HENCH AND DIRECTOR KOLLER LEE
                                          28
                                           1   AND THE STATE OF PENNSYLVANIA, HERTZ
                                               CORPORATION RENT A CAR, JERRY OLIK MARK
                                           2   AND HEREFORD INSURANCE COMPANY, USMAN
                                               PASHA AND LT WHEELS AND BECKMAN COULTER
                                           3   INC., UNITED PARCEL SERVICE, HEWLET-PACKARD
                                               a/k/a HP, JP MORGAN CHASE & CO. a/k/a JP MORGAN
                                           4   CHASE CORPORATE a/k/a CHASE BANK, WESTERN
                                               UNION, STAPLES STORE #0065 a/k/a STAPES, INC.
                                           5   a/k/a STAPLES CORPORATION, STEPHEN BILKIS AND
                                               MEIR MOZA,
                                           6
                                                              Defendants, Named and Sued in their
                                           7   individual and in their Official Capacities.
                                           8                                                              /
                                           9
                                                      For the reasons stated in the accompanying order re motion to dismiss, FINAL
                                          10
                                               JUDGMENT IS HEREBY ENTERED in     favor of defendants and against plaintiff AROR-ARK
For the Northern District of California




                                          11
                                               O’DIAH. The Clerk shall close the file.
    United States District Court




                                          12
                                          13
                                                      IT IS SO ORDERED.
                                          14
                                          15
                                               Dated: May 14, 2019
                                          16                                                        WILLIAM ALSUP
                                                                                                    UNITED STATES DISTRICT JUDGE
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                             2
